DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 6 (figs. 18-21) directed to claims 1, 2, 4-12, 15-17 and 19 in the reply filed on 11/4/2022 is acknowledged.

Claims 3, 13-14, 18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (US PG. Pub. 2004/0007313) in view of Seiko Epson Corp (JP2015204497).

Regarding claim 1 – Day teaches a multilayer substrate (figs. 1-3), comprising: a multilayer body (figure 3 shows a “multilayer body”) including a plurality of dielectric layers (12, 15, 13 [paragraph 0019, 0017] Day states, “dielectric material 12…dielectric material 15…sticker sheet 13”) being layered; a wire conductor (14 [paragraph 0019] Day states, “signal lines 14”) which is provided in the multilayer body (see fig. 3); and a first ground electrode (26 [paragraph 0020 & 0008] Day states, “voltage plane 26…voltage planes (including power and ground planes)”) that is provided in (ground electrode 26 shown between dielectric layers 13 and 12) or on the multilayer body and that includes a first surface (upper surface of ground electrode 26) facing a first main surface of the wire conductor (14), wherein the first surface includes a first region (34 [paragraph 0019] Day states, “smooth surfaces 34”) and a second region (36 [paragraph 0019] Day states, “roughened surfaces 36”), a surface roughness of the first region is lower than a surface roughness of the second region (claimed structure discussed in paragraph 0019 and shown in figure 3), and the first region (34) overlaps at least part of the first main surface of the wire conductor (14) in plan view in a direction normal to the first surface of the first ground electrode (26; claimed structure shown in figures 1 and 3).
  	Day fails to explicitly teach a wire conductor through which a radio frequency signal passes.
 	Seiko teaches a multilayer substrate (fig. 1) with a wire conductor (30 [Abstract] Seiko states, “conduction line 30”) through which a radio frequency signal passes ([page 12] Seiko states, “Therefore, since the wavelength of the radio wave to be transmitted or received can be shortened on the antenna element for the radiation electrode (on the conduction line 30) by the wavelength shortening rate of the conduction line 30”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer substrate having a wire conductor as taught by Day with the wire conductor passing a radio frequency signal as taught by Seiko because RF signals are desirable in wireless communication devices and allow portability of the electronic device that houses the multilayer substrate.

Regarding claim 2 – Day in view of Seiko teach the multilayer substrate according to Claim 1, wherein the first region (Day; figs. 1 & 3, 34) is surrounded (figure 1 shows region 34 being “surrounded” by region 36) by the second region (36).

Regarding claim 4 – Day in view of Seiko teach the multilayer substrate according to Claim 1, wherein the first region (Day; figs. 1 & 3, 34) overlaps an entirety of the first main surface of the wire conductor (14) in plan view in the direction normal to the first surface of the first ground electrode (26).

Regarding claim 5 – Day in view of Seiko teach the multilayer substrate according to Claim 4, wherein each of the first region (Day; fig. 1 & 3, 34) and the wire conductor (14) has a strip-like shape (see figure 1), the wire conductor (14) is provided along the first region (34) in plan view in the direction normal to the first surface of the first ground electrode (26)
 	Day in view of Seiko fail to teach where a width of the first region is eight times or less a width of the wire conductor.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the first region being eight times or less a width of the wire conductor, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Day states, “surface 34 which shadows the signal lines, are smooth to provide maximum efficiency or signal propagation, whereas the other surfaces are rough to provide for good adhesion for the lamination of the signal plane and the reference voltage plane through sticker sheet 13” [paragraph 0021]. Maximizing the width of the first region (eight times or less the width of the wire conductor) of the first ground electrode can be determined for maximum efficiency, signal propogation and adhesion.
 	
Regarding claim 6 – Day in view of Seiko teach the multilayer substrate according to Claim 1, wherein a surface roughness of the wire conductor (Day; fig. 1, 14) that faces the first surface (top surface of the first ground electrode 26) of the first ground electrode (26) is lower ([paragraph 0024] Day states, “the top and side surfaces 18, 20 and 22 of the signal lines are maintained smooth for good current carrying properties”) than the surface roughness of the second region (36).

Regarding claim 17 – Day in view of Seiko teach the multilayer substrate according to Claim 2, wherein the first region (Day; figs 1-3, 34) overlaps an entirety of the first main surface of the wire conductor (14) in plan view in the direction normal to the first surface of the first ground electrode (26; claimed structure shown in 3D-view shown in figure 1).

Regarding claim 19 -  Day in view of Seiko teach the multilayer substrate according to Claim 2, wherein a surface roughness of the wire conductor (Day; fig. 3, 14) that faces the first surface (upper surface of the first ground electrode 26) of the first ground electrode (26) is lower than the surface roughness ([paragraph 0024] Day states, “side surfaces 18, 20 and 22 of the signal lines are maintained smooth for good current carrying properties”) of the second region (36).

Claim(s) 1, 8, 10-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (WO2012081288) in view of Day et al.

Regarding claim 1 – Murata teaches a multilayer substrate (fig. 7), comprising: a multilayer body (2 [page 5] Murata states, “multilayer substrate 2”) including a plurality of dielectric layers (3-6 [page 5] Murata states, “four insulating layers 3 to 6”) being layered; a wire conductor (14 [page 7] Murata states, “strip conductor 14”) which is provided in the multilayer body (2) and through which a radio frequency signal passes ([page 12] Murata states, “the antenna 16 used for the millimeter wave in the 60 GHz band has been described as an example, but an antenna used for a millimeter wave or a microwave in another frequency band may be used”); and a first ground electrode (10 [page 6] Murata states, “ground conductor plate 10”) that is provided in or on the multilayer body (2) and that includes a first surface (top surface) facing a first main surface (bottom surface) of the wire conductor (14).
 	Murata fails to teach wherein the first surface of the first ground electrode includes a first region and a second region, a surface roughness of the first region is lower than a surface roughness of the second region, and the first region overlaps at least part of the first main surface of the wire conductor in plan view in a direction normal to the first surface of the first ground electrode.
  	Day teaches a multilayer substrate (figs. 1-3) wherein the first surface (top surface of first ground electrode 26) of the first ground electrode (26 [paragraph 0020 & 0008] Day states, “voltage plane 26…voltage planes (including power and ground planes)”) includes a first region (34 [paragraph 0019] Day states, “smooth surfaces 34”) and a second region (36 [paragraph 0019] Day states, “roughened surfaces 36”), a surface roughness of the first region (34) is lower than a surface roughness of the second region (36; claimed structure discussed in paragraph 0019 and shown in figure 3), and the first region (34) overlaps at least part of the first main surface (bottom surface of the wire conductor 14) of the wire conductor  (14 [paragraph 0019] Day states, “signal lines 14”) in plan view in a direction normal to the first surface of the first ground electrode (26; claimed structure shown in figures 1 and 3).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the multilayer substrate with a wire conductor facing a first region of a first ground electrode as taught by Murata with the first ground electrode having a first region having lower surface roughness than a second region and aligning the first region with the wire conductor as taught by Day because Day states regarding this structure, “surface 34 which shadows the signal lines, are smooth to provide maximum efficiency or signal propagation, whereas the other surfaces are rough to provide for good adhesion for the lamination of the signal plane and the reference voltage plane through sticker sheet 13” [paragraph 0021].

Regarding claim 8 – Murata in view of Day teach an antenna element (Murata; fig. 7 [Abstract] Murata states, “antenna (16)”), comprising: the multilayer substrate according to Claim 1, and a radiation electrode (17 [page 7] Murata states, “a radiation element 17”) that is provided on the multilayer body (2) and that has a main surface (bottom surface) facing the first surface (top surface) of the first ground electrode (10), wherein the radiation electrode (17) is electrically connected to the wire conductor (14).

Regarding claim 10 – Murata teaches an antenna element (fig. 7 [Abstract] Murata states, “antenna (16)”), comprising: a multilayer substrate (2 [page 5] Murata states, “multilayer substrate 2”); and a radiation electrode (17 [page 7] Murata states, “a radiation element 17”) that is provided on the multilayer substrate (2) and that radiates a radio frequency signal ([page 12] Murata states, “the antenna 16 used for the millimeter wave in the 60 GHz band has been described as an example, but an antenna used for a millimeter wave or a microwave in another frequency band may be used”), wherein the multilayer substrate (2) includes a multilayer body including a plurality of dielectric layers (3-6 [page 5] Murata states, “four insulating layers 3 to 6”) being layered and a first ground electrode (10 [page 6] Murata states, “ground conductor plate 10”) that is provided in or on the multilayer body (2) and that includes a first surface (top surface of first ground electrode 10) facing a main surface (bottom surface of radiation electrode 17) of the radiation electrode (17), and a first region (left region of the first ground electrode 10 shown in figure 7) of the first ground electrode (10) overlaps at least part of the main surface of the radiation electrode (17) in plan view in a direction normal to the first surface of the first ground electrode (10; claimed structure shown in figure 7).
 	Murata fails to teach wherein the first surface of the first ground electrode includes a first region and a second region, a surface roughness of the first region is lower than a surface roughness of the second region, and the first region overlaps at least part of the main surface of the radiation electrode in plan view in a direction normal to the first surface of the first ground electrode.
 	Day teaches wherein the first surface (figs. 1-3, top surface of first ground electrode 26) of the first ground electrode (26 [paragraph 0020 & 0008] Day states, “voltage plane 26…voltage planes (including power and ground planes)”) includes a first region (34 [paragraph 0019] Day states, “smooth surfaces 34”) and a second region (36 [paragraph 0019] Day states, “roughened surfaces 36”), a surface roughness of the first region (34) is lower than a surface roughness of the second region (36; claimed structure discussed in paragraph 0019 and shown in figure 3), and the first region (34) overlaps at least part of the main surface (bottom surface of the electrode 14) of an electrode (14 [paragraph 0019] Day states, “signal lines 14”) in plan view in a direction normal to the first surface of the first ground electrode (26; claimed structure shown in figures 1 and 3).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the antenna element having a multilayer substrate with a radiation electrode facing a first region of a first ground electrode as taught by Murata with the first ground electrode having a first region having lower surface roughness than a second region and aligning the first region with an electrode as taught by Day because Day states regarding this structure, “surface 34 which shadows the signal lines, are smooth to provide maximum efficiency or signal propagation, whereas the other surfaces are rough to provide for good adhesion for the lamination of the signal plane and the reference voltage plane through sticker sheet 13” [paragraph 0021].

Regarding claim 11 – Murata in view of Day teach the antenna element according to Claim 10, wherein the multilayer substrate (Murata; fig. 7, 2) includes a wire conductor (14 [page 7] Murata states, “strip conductor 14”) which is provided in the multilayer body (2) and through which the radio frequency signal passes (millimeter/microwave described in the rejection to claim 10), and a via conductor (15 [page 7] Murata state, “via 15”) that extends in the direction normal to the first surface (top surface) of the first ground electrode (10) and that connects the wire conductor (14) to the radiation electrode (17).

Regarding claim 15 – Murata in view of Day teach the antenna element according to Claim 11, wherein the wire conductor (Murata; fig. 7, 14) is provided between the radiation electrode (17) and the first ground electrode (10), and the first region (left region of first ground electrode 10) further overlaps at least part of the main surface (bottom surface) of the wire conductor (14) in plan view in the direction normal to the first ground electrode (10; claimed structure shown in figure 7).

Regarding claim 16 – Murata in view of Day teach the antenna element according to Claim 11, wherein the first region (Murata; figs. 5 & 7, left region of first ground electrode 10) overlaps an entirety of the main surface (bottom surface) of the radiation electrode (17) in plan view in the direction normal to the first surface of the first ground electrode (10; figure 5 shows the first ground electrode 10 overlapping the entirety of the radiation electrode 17).

Allowable Subject Matter
Claims 7, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	Day et al. (US Patent 6596384) discloses a selectively roughening conductors for high frequency PCBs. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847